Christianson, J.
(concurring). I concur in an affirmance of the ■order appealed from.
Under our statute “all actions . . . commenced, ... in any of the courts of record in this state wherein the plaintiff, . . . shall neglect for a period of five years after the commencement of said *56action, to bring the same to trial and to take proceedings for the final determination thereof, are . . . deemed dismissed and' abandoned . . . and the defendant . . . may apply to the court for a formal order dismissing said action.” Comp. Laws 1913, § 7598.
The instant action was commenced in September, 1908. On January 8, 1914, the defendant applied for a dismissal thereof, under the provisions of the above statute. The motion was granted and judgment of dismissal entered on January 19, 1914. Thereafter on August 26, 1914, the defendant moved the court to modify the judgment of dismissal by inserting therein a provision adjudging defendant to be entitled to the return of the property seized under the claim and delivery proceedings, or the value thereof in event it could not be returned in the same condition it was when taken from the defendant. So far as the record shows, no appearance was made by the plaintiff upon the hearing of this application. The court granted the application, and the modified judgment was entered on September 18, 1914. The court’s order did not attempt to determine the value of the property, but in the judgment entered by the clerk the value is fixed at $849.90. As already stated, the court did not attempt to fix the value of the property in its order, and manifestly the clerk had no authority to do so. So far as the record shows no notice of entry of the modified judgment was ever served upon the plaintiff or his counsel. On February 25, 1915, the plaintiff, pursuant to notice, moved the court that the modified judgment be vacated and set aside and the original judgment- reinstated. The court granted the motion. This appeal is from the order granting the motion.
It should be borne in mind that, in his original application, defendant merely, asked for a dismissal of the action. It is quite possible that he might also have been entitled to a judgment for a return of the property if he had asked for it. But he failed to do this, and there was nothing to prevent him from asking for a judgment of dismissal only. This is what he asked for, and this is what he received. He apparently was entirely satisfied with the judgment entered, until more than seven months had expired, when for some reason he asked for a modification or amendment of the judgment, so as to award him a judgment considerably more favorable than that originally applied for. Apparently the application for modification was occasioned by certain allegations *57in tlie answer which had been interposed in an action instituted by the defendant upon the undertaking in claim and delivery. The defendant apparently assumed that the recitals in the modified judgment would be conclusive upon, and prevent any inquiry into, the right of possession and value of tho property in tho suit ponding on the undertaking in claim and delivery. Whether defendant’s theory was correct is not before us, and need not be discussed. In any event the dismissal of the action constituted a breach of the condition in the claim and delivery undertaking to prosecute the action with effect. The breach of this condition entitles plaintiff to recover the value of whatever actual interest he had in the property and whatever damages he may actually have sustained by reason of its detention. It would seem as though any legitimate rights defendant has are protected, and may be fully vindicated under this condition. If he had any actual interest he cannot be prejudiced by the order appealed from. If he had no interest it would be a manifest injustice to award him the value of the property. It seems to me that under the circumstances the trial court was entirely justified in entering the order appealed from. In any event I am satisfied that it neither exceeded its power nor abused its discretion in so doing.